Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2020 was considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al. (US Pub. No. 2017/0192109 A1).
With regards to claim 1,  Yoon discloses a method for manufacturing a thin film transistor array substrate for a digital X-ray detector device (Figure 3) [0044] – [0045], comprising: a base substrate 100 comprising a driving area (active) and a non-driving area (non-active); at least one P type semiconductor-Intrinsic type semiconductor-N type semiconductor (PIN) diode [0050] [0096] disposed within the driving area (i.e., the active area) of the base substrate 100 and comprising a lower electrode 26, a PIN layer 200, and an upper electrode 27[0052] [0089] [0094] [0096] [0097]; and at least one align mark (see Figures 1, 5 and 6A) disposed within the non-driving area of the base substrate 100, wherein the at least one align mark comprises a first align mark layer, an align PIN layer, and a second align mark layer [0104] [0105]. Notice that Yoon teaches that each of a plurality of line identifiers 41, 41a, 41b & 42 formed using the mask may include at least one of numbers, letters, symbols, and shapes which are broadly considered as marks or mark layers (Figures 1, 3 -5, 6A and 12) [0071] [0072]. 
With regards to claim 2, Yoon discloses wherein the first align mark layer, the align PIN layer and the second align mark layer (See the plurality of lines L1_1, L1_2, . . . Lp_n disposed on the array substrate 100 and line identifiers 41 respectively corresponding to the plurality of lines L1_1, L1_2, . . . Lp_n) [0082] are sequentially stacked on the base substrate 100 (Figure 6C).
With regards to claim 3, Yoon discloses the non-driving area (See the dotted line oval in Figure 6A) is configured to surround the driving area (i.e., the active area in the middle of the substrate 100 away from the sides and corners of the substrate 100); and wherein the at least one aligned mark (i.e., numbers, letters, symbols, and shapes) disposed in at least one corner of the non-driving area (Figure 6A).
With regards to claims 4 and 10, Yoon discloses an active layer 22, a first electrode 23, a second electrode 23, a gate electrode 21, and a driving thin film transistor 30 connected to the PIN diode 200 are disposed in the driving area of the base substrate 100; and wherein the first align mark layer is made of a same material as the gate electrode (Figure 4) [0106] [0122] (Claim 13).
With regards to claims 5 and 11, Yoon discloses wherein the PIN layer 200 is made of a same material as the align PIN layer (i.e.., aligned mark or mask) (Figure 4) [0106] [0122] (Claim 13).
With regards to claims 6 and 12, Yoon discloses an align upper electrode layer 27 is disposed between the align PIN layer 200 and the second align mark layer (i.e.., aligned mark or mask) [0106] [0122] (Claim 13) and wherein the align upper electrode layer (i.e.., aligned mark or mask) is made of a same material as the upper electrode 27 (Figure 4) [0106] [0122] (Claim 13)
With regards to claims 7 and 13, Yoon discloses a bias electrode 28 is disposed on the PIN layer 200; and wherein the second align mark layer (i.e.., aligned mark or mask) is made of a same material as the bias electrode 28 (Figure 4) [0106] [0122] (Claim 13).
With regards to claim 8, Yoon discloses digital X-ray detector device 400 (Figure 3), comprising: the thin film transistor array substrate 100 of claim 1 (Figure 6A) and a scintillator layer disposed above the thin film transistor array substrate 100.  Yoon teaches that the digital X-ray detector 400 is classified into two types, i.e., a direct type DXD and an indirect type DXD [0007]. The indirect type DXD includes a scintillator, and if an X-ray is converted into a visible ray by the scintillator, the visible ray is converted into an electrical signal by a PIN diode 200, and then a series of signal processing is performed [0007].
With regards to claim 9,  Yoon discloses a method for manufacturing a thin film transistor array substrate for a digital X-ray detector device (Figure 3) [0044] – [0045], comprising: a base substrate 100 comprising a driving area (active) and a non-driving area (non-active); at least one P type semiconductor-Intrinsic type semiconductor-N type semiconductor (PIN) diode [0050] [0096] disposed within the driving area (i.e., the active area) of the base substrate 100 and comprising a lower electrode 26, a PIN layer 200, and an upper electrode 27[0052] [0089] [0094] [0096] [0097]; and at least one align mark (see Figures 1, 5 and 6A) disposed within the non-driving area of the base substrate 100, wherein the at least one align mark comprises a first align mark layer, an align PIN layer, and a second align mark layer [0104] [0105]. Notice that Yoon teaches that each of a plurality of line identifiers 41, 41a, 41b & 42 formed using the mask may include at least one of numbers, letters, symbols, and shapes which are broadly considered as marks or mark layers (Figures 1, 3 -5, 6A and 12) [0071] [0072]. 
Lastly, Yoon teaches a bias electrode 28 above the upper electrode 27 and an active layer 22, a first electrode 23, a second electrode 23, a gate electrode 21, and a driving thin film transistor 30 connected to the PIN diode 200 are disposed in the driving area of the base substrate 100; and wherein the first align mark layer is made of a same material as the gate electrode (Figure 4) [0106] [0122] (Claim 13).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884